Baldwin, Ch. J.
This cause is submitted upon a motion to dismiss the appeal, and also upon its merits.
The first and third causes assigned for the dismissal of the appeal need not now be considered by this Court, as it is clear that the cause must be dismissed for the reason stated in the second point made, that is, that the defendant could not appeal to this Court to correct the error of which he complains, without first having the question passed upon by the District Court.
The judgment which appellant seeks to reverse, was by confession. The assignments of error relate to the power of the Clerk to enter the judgment he did upon the statement of facts, out of which the indebtedness arose, filed with him, and also to defects in the form of the judgment. This statement is so full and explicit that under the decisions of this Court we cannot see the least ground for complaint. The requirements of the statute have been so strictly complied with that subsequent judgment creditors could not complain of the validity of the judgment, much less the party who made confession. Van Fleet v. Phillips, 11 Iowa, 558; Plummer v. Douglass and Watson, 14 Id., 69.
That a motion to correct the errors complained of, relating to the mistakes of the Clerk, must be filed in the Court below, see §§ 3498, 6000, Revision of 1860.
Dismissed.